43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vervitine THOMPSON, Plaintiff Appellant,v.Anthony M. FRANK;  United States Postal Service, Defendants Appellees.
No. 92-1704.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1993.Decided Nov. 10, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-90-359-3-17)
Vervitine Thompson, appellant Pro Se.  Marvin Jennings Caughman, Asst. U.S. Atty., Columbia, SC;  Joan Carol Goodrich, U.S. Postal Service, Washington, DC, for appellees.
D.S.C.
AFFIRMED.
Before WILKINS and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Vervitine Thompson appeals from the district court's order dismissing her employment discrimination claim as time barred under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-16(c) (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Thompson v. Frank, No. CA-90-359-3-17 (D.S.C. May 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Thompson argues on appeal that the Civil Rights Act of 1991, Pub.L. No. 102-166, Sec. 114, 105 Stat. 1071 (1991), with its longer limitations period for Title VII actions, should apply retroactively to render her filing timely.  The Supreme Court recently held, however, that the Act does not apply retroactively to cases pending on the date of enactment.  Rivers v. Roadway Express, Inc., 62 U.S.L.W. 4271 (U.S.1994);  Landgraf v. USI Film Prods., 62 U.S.L.W. 4255 (U.S.1994)